    Case 8:16-cv-01171-AAS Document 28 Filed 03/22/21 Page 1 of 3 PageID 1228




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

IVETTE J. PEREZ,

        Plaintiff,
v.                                              Case No. 8:16-cv-1171-T-AAS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
______________________________________/

                                     ORDER

        Ivette J. Perez’s counsel moves for an award of $18,909.75 in attorney’s

fees under 42 U.S.C. § 406(b). (Doc. 26). This request is unopposed.1 (Id. at p.

4).

        Ms. Perez applied for social security disability benefits, which was

denied initially and on reconsideration. Ms. Perez then requested a hearing

before an ALJ, who found Ms. Perez not disabled. (Tr. 24–39). The Appeals

Council denied Ms. Perez’s request for review of the ALJ’s decision. (Tr. 1–6).

Ms. Perez then filed a complaint in this court. (Doc. 1). The court remanded




1When the Commissioner does not object to the amount of attorney’s fees requested
under 406(b), the court should award the requested fees. See Terry v. Astrue, 753 F.
Supp. 2d 1229 (M.D. Fla. 2010) (awarding attorney’s fees under Section 406(b) when
the Commissioner failed to argue the requested fees were unreasonable).
                                        1
 Case 8:16-cv-01171-AAS Document 28 Filed 03/22/21 Page 2 of 3 PageID 1229




the ALJ’s decision for further consideration, and the Clerk entered judgment

for Ms. Perez. (Docs. 21, 22).

      The Commissioner found Ms. Perez disabled on remand. The Social

Security Administration withheld $18,909.75 from Ms. Perez’s past-due

benefits to pay her attorney’s fees. (See Doc. 26-3, Ex. C). Ms. Perez’s counsel

now requests that award under 42 U.S.C. § 406(b). (Doc. 26).

      Under Section 406(b), when a court enters judgment favorable to a Social

Security claimant represented by counsel, the court may award attorney’s fees

not to exceed twenty-five percent of the claimant’s total past-due benefits. 42

U.S.C. § 406(b)(1)(A). Based on the fee agreement that Ms. Perez agreed her

counsel could request twenty-five percent of past-due benefits for attorney’s

fees, an award of attorney’s fees of $18,909.75 is appropriate. (See Doc. 26-3,

Ex. A),

      The court awarded Ms. Perez’s counsel $7,170.80 in attorney’s fees under

the Equal Access to Justice Act (EAJA). (Doc. 24). When an attorney receives

attorney’s fees under the EAJA and Section 406(b), the attorney must refund

the smaller fee. Black v. Culbertson, 470 F. App’x 737, 739 (11th Cir. 2012).

Ms. Perez’s counsel must refund any attorney’s fees awarded under the EAJA.

      The Motion for an Award of Attorney Fees Under 42 U.S.C. § 406(b) (Doc.

26) is GRANTED. Ms. Perez’s counsel is awarded $18,909.75 in attorney’s
                                       2
 Case 8:16-cv-01171-AAS Document 28 Filed 03/22/21 Page 3 of 3 PageID 1230




fees. Counsel must refund Ms. Perez any attorney’s fees received under the

EAJA.

     ORDERED in Tampa, Florida on March 22, 2021.




                                    3
